Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4  recites “wherein the core automation libraries are configured to perform a plurality of functions comprising: Unix operations, file management task, running and managing workflows, provide data connectors for different database types, and perform automated data reconciliations” (emphasis added).  
Applicant has invoked 112(f) by using the words “core automation libraries configured to.”   The term “core automation libraries” is a generic 1, the word “configured to” is a linking word2 and “core automation libraries” is not modified by sufficient structure to perform the functions.  See MPEP 2181 (I).  
Because this claim limitation invokes 35 U.S.C. 112(f), this element is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181.  However, the written description fails to clearly link a corresponding structure, material, or act for the claimed function.  See id (II)(C).  
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., ‘means for storing data’), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.”  MPEP 2181 (II) (B).  The functions in the claim are not general computing functions such as “storing.”  As such, the specification Id.  Because it the specification does clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II) (C)
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.

In order to overcome this rejection Examiner recommends 
(1) Applicant point out on the record the specific algorithm that has been invoked so that the metes and bounds of this claim element can be ascertained by one skilled in the art OR 
(2) Amend the claim so it does not invoke 112(f). 
Claim 8 is rejected for the same reasons indicated above. 
The following elements of claim 9 also invoke 112(f): 
“semantic zone configured to receive output from the data reservoir” 
“semantic zone . . . for serving as a logical container for analytical workloads and receiving output from the data reservoir and producing load ready files”
“and a report processor3 for extracting output reports from the data reservoir”
a data provisioning system for receiving output of the load ready files from the data ecosystem” (emphasis added). 
As such, claim 9 is rejected under 35 USC 112(b) for similar reasons as claim 4 and claim 8 above—i.e., the specification does not clearly link an appropriate algorithm. 
Claim 10 inherits the deficiencies of claim 9. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dhayapule (US 20170060969 A1). 
With respect to claim 1, Dhayapule (US 20170060969 A1) teaches “1. A system for Acceptance Test Driven Development (ATDD) automation for Extract, Transform, and Load (ETL) testing, comprising: at least one memory device; at least one processor communicatively coupled to the memory device and executing instructions comprising: presenting a user interface” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and 
“receiving a selection of one or more options for data testing from the user interface”
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for 
(selection is the enablement of the integrated feature, for example); 
“accessing a set of core automation libraries associated with the selection”
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
(the computer code (software) that performs the automation is a core library by definition—see ¶ 17 (“A core function of many ETL tools may be data transformation and data movement” (emphasis added)); 

[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.

[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 

(joblets are feature files and are associated with validation tests); 
“storing the set of feature files in a cloud environment” in Fig. 5 item 500; ¶ 35, and ¶ 64 
“executing, using the set of feature files, the one or more data validation tests” 
[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
“and generating results from the one or more data validation tests” =
0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
[0060] Next at 316, ETL job testing tool 112A, 112B may create a report that displays the results of each created test joblet. The created report may display the test results reported by each test joblet. For example, if a test joblet was validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the validation of the test joblet with the text, "Success" on the created report. If a test joblet was not validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the failure of the test joblet with the text, "Failure" on the created report.
With respect to claim 2, Dhayapule teaches “wherein the core automation libraries are characterized into pre-ingestion” in ¶56 (input stage is pre-ingestion); “post-ingestion” in ¶ 56 (output is post ingestion); 
 “and data reconciliation phases” in ¶ ¶ 43 and 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
With respect to claim 3, Dhayapule teaches “wherein each phase of the core automation libraries comprises a plurality of test scenarios” in ¶¶ 55 and 56 (joblets can include any number of test scenarios). 
With respect to claim 5, Dhayapule teaches “5. A method for Acceptance Test Driven Development (ATDD) automation for Extract, Transform, and Load (ETL) testing, comprising: presenting, by a processor, a user interface” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, 
“receiving, by the processor, a selection of one or more options for data testing from the user interface” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test 
(selection is the enablement of the integrated feature, for example); 
“accessing, by the processor, a set of core automation libraries associated with the selection” 
[0055] According to another embodiment, the feature of testing ETL jobs by dividing the ETL job into test joblets may be integrated within the user interface of ETL job testing tool 112A, 112B. Facility may be provided to enable or disable the integrated feature. When a new ETL job is designed in the user interface with the test feature enabled, the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.
(the computer code (software) that performs the automation is a core library by definition—see ¶ 17 (“A core function of many ETL tools may be data transformation and data movement” (emphasis added)) ; 
 “generating, by the processor, a set of feature files associated with one or more data validation tests” 
 the test joblets may be automatically created and stored in repository 114A, 114B when the job is saved. Furthermore, when an ETL job is changed by adding a new stage or modifying any existing stage, the test joblets may be updated accordingly. For example, when a new stage is added to an existing ETL job, one or more new test joblets may be created and stored in the test repository and, when any existing stage is modified, corresponding test joblets may be retrieved and updated accordingly for the changed stage and job design. Updating or adding new joblets may be achieved automatically when saving the ETL job to improve the performance of the save operation. Additionally, analysis may be implemented only on the updated portion of the ETL job. The updated portion may be identified by comparing the existing or saved job design from the design repository with the updated job design in memory. Once created, the test joblets may be used for testing during the lifecycle of the ETL job development and for continuous testing thereafter. When the ETL job is executed, the test data for each joblet may be populated and may be set as a baseline to compare against for any future runs of the job. Facility may be provided to store, view, or update the test data for each stage and the corresponding joblets in repository 114A, 114B.

[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 

 “executing, by the processor, using the set of feature files, the one or more data validation tests” 
[0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
“and generating, by the processor, results from the one or more data validation tests” 
0058] Then at 314, ETL job testing tool 112A, 112B may execute each created test joblet using the stored test data. Once ETL job testing tool 112A, 112B generates and stores the test data, ETL job testing tool 112A, 112B may utilize a runtime framework to read the test data for each tuple of input data. ETL job testing tool may then set up the input data based on the stage type of each TestData stage. For example, if the stage type is a sequential file, ETL job testing tool may create the test file with the input data. Similarly, if the stage type is DB2, ETL job testing tool may read the DB2 stage properties, create a table in the DB2 machine, and populate the table with the test data. Furthermore, ETL job testing tool 112A, 112B may also validate the job status of each stage. For example, if the test data returns a positive result, then ETL job testing tool 112A, 112B may validate the stage job status. Conversely, if the test data returns a negative result, then ETL job testing tool 112A, 112B may not validate the stage job status. 
t. For example, if a test joblet was validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the validation of the test joblet with the text, "Success" on the created report. If a test joblet was not validated by ETL job testing tool 112A, 112B, ETL job testing tool 112A, 112B may indicate the failure of the test joblet with the text, "Failure" on the created report.
With respect to claim 6, Dhayapule teaches “6. The method of claim 5, wherein the core automation libraries are characterized into pre-ingestion” in ¶56 (input stage is pre-ingestion); 
“post-ingestion” in ¶ 56 (output is post ingestion); 
 “and data reconciliation phases” in ¶ ¶ 43 and 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
With respect to claim 7, Dhayapule teaches “7. The method of claim 6, wherein each phase of the core automation libraries comprises a plurality of test scenarios” in ¶¶ 55 and 56 (joblets can include any number of test scenarios). 
With respect to claim 9, Dhayapule (US 20170060969 A1) teaches “9. A system for Acceptance Test Driven Development (ATDD) automation for Extract, Transform, and Load (ETL) testing, comprising” in the title and abstract; 
“one or more system of records (SoR) data feeds” in ¶ 48 (data feed is the ETL job in need of testing); ¶ 39;  ETL job is a SoR data feed—see also ¶ 53 and ¶ 59 (actual customer data may also be captured; this is a feed)); 
“created by capturing input/output of actual ETL processes” in ¶ 39; t ETL job is a SoR data feed; ¶ 53 and ¶ 59 (actual customer data may also be captured)); 

 “a data reservoir for receiving data from the data ingestion processor” in ¶¶56-57 (repositories 114A and 114B receive output (i.e. generated test data) from ETL job testing tools 112A, 112B); 
 “the data reservoir comprising: a semantic zone, configured to receive output from the data reservoir for serving as a logical container for analytical workloads” in ¶ 56, ¶57 (repositories 114A and 114B receive output (i.e. generated test data) from ETL job testing tool 112A, 112B; Examiner finds the generated test data is a logical container for analytical workloads—see ¶ 55 (“. . . test data for each joblet. . may be  set as a baseline to compare against for any future runs of the job; Examiner finds that the use of the words “run against” is equivalent is to a workload and the words “compare against” is equivalent to an analysis); 
“and receiving output from the data reservoir and producing load ready files” in ¶58 (joblets can be executed; this is a load ready file); 
“wherein the semantic zone provides a business representation of received data through application of one or more rules” in ¶ 17 ¶ 19 (“ETL job testing may verify data is correctly transformed according to various business rules”); and ¶ 41 (test cases are a “business representation” because business rules are used to create the test cases and joblets); 

 “and a data provisioning system for receiving output of the load ready files from the data ecosystem” in ¶ 36  (target system of ETL process, for example, includes a data provisioning system—see ¶ 70, 75, ¶ 80, and ¶ 91 for example; target system of ETL receives the transformed data (i.e. the output)). 
“and outputting data to a data warehouse” in ¶2, ¶ 16, ¶ 19 (new data warehouse testing requires outputting data to a data warehouse; also ETL jobs, by definition, involve loading extracted and transformed data on to a target system (i.e. data warehouse); the target system is different from the ETL testing tool). 
With respect to claim 10, Dhayapule teaches “10. The system of claim 1, wherein the SoR data feeds comprise feeds from a plurality of geographically dispersed systems” in ¶ 35, ¶ 36, ¶ 64, (“distributed cloud computing environments” include geographical dispersed systems because two computers can’t occupy the same physical space); ¶ 87, and  ¶ 74 ¶H(third party systems must logically be geographically dispersed; geographically dispersed broadly includes any plurality of systems because two physical systems cannot physically occupy the same space). See also ¶ 48 (India and United States are geographically dispersed). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhayapule. 
With respect to claim 4, Dhayapule teaches “wherein the core automation libraries are configured to perform a plurality of functions comprising:  “file management task” in ¶16 (extracting data from sources such as files is a file management task); 
“running and managing workflows” in ¶40 (flow of data from source to destination or target is a workflow; this flow of data includes running and managing data); 
“provide data connectors for different database types” in ¶18 (in order to get data from three databases, there has to be a connection to the databases); 
“perform automated data reconciliation” in ¶ 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
It appears Dhayapule fails to teach “Unix operations”. However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the automation libraries in Dhayapule to include Unix operations.  The motivation would have been to quickly perform tasks on a number of systems without having to translate commands.
With respect to claim 8, Dhayapule teaches “8. The method of claim 5, wherein the core automation libraries are configured to perform a 
“running and managing workflows” in ¶40 (flow of data from source to destination or target is a workflow; this flow of data includes running and managing data); 
“provide data connectors for different database types” in ¶18 (in order to get data from three databases, there has to be a connection to the databases); 
“perform automated data reconciliation” in ¶ 55 (data is reconciled in that any new or updated data is tested using joblets, for example). 
It appears Dhayapule fails to teach “Unix operations”. However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the automation libraries in Dhayapule to include Unix operations.  The motivation would have been to quickly perform tasks on a number of systems without having to translate commands.  

Conclusion
The following prior art is relevant to Applicant’s specification: 
Heusser, Testing the Extract, Transform, and Load Process in Data Warehouses, June 26, 2017 (overview of testing ETL in data warehouses). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181: 
        
        In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. 
        
        Internal citations omitted. 
        2 See MPEP 2181: 
        . . . 
        ((B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to"
        . . . 
        3 It appears the term “report processor” by itself broadly includes software and hardware embodiments when read in light of the specification.